Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 02/22/2022, in which claims 1, 5, 7-8, 12-17, 19-20 are amended. Claims 1-20 are currently pending.
	Response to Arguments
The rejections to claims 1-20 under 35 U.S.C. § 112(a) are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the rejections.
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-5, 7, 13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US 20180278920 A1), in view of Trofymov et al (US 20200209858 A1 thereafter “Trofymov”).
As to claim 1, Stefan discloses a method, comprising: determining, by a system comprising a processor, interactive content, comprising multimedia content and control content, based on a condition associated with a vehicle; and [Environmental conditions (condition) are determined using sensor and cloud data [See ¶-67-68]. The system determines content to present to the user for selection based on the conditions [See ¶-70]. A user in a vehicle may select and download 5-D image data ("interactive content, comprising multimedia content") [See ¶-47-48]. 5-D image data includes seat manipulation (control content) [See ¶-21]. A skilled artisan would understand that the received 5-D image data includes the seat control data, as suggested by Claims 11-12, and 20 and ¶-21. The selected 5-D image data is received (determined) and transmitted by server 22 (system) [See ¶-48]. Entertainment apparatus 4 includes a microprocessor (processor) and software [See ¶-43]. Entertainment apparatus includes a plurality of components, including server 22 [See ¶-42]]
communicating, by the system, the interactive content to a device associated with the vehicle [Server 22 may communicate the 5-D image data to entertainment module 16 [See ¶-48, 44-45]]
to facilitate presentation of a portion of the interactive content, comprising the multimedia content, within the vehicle in correspondence with control of operation of the vehicle based on the control content, [After downloading the 5-D image data it is operation of the vehicle") are manipulated based on the 5-D image data [See ¶-61-64]]
wherein the control content comprises seat control content that controls movement of a seat of the vehicle in synchronization with the presentation of the multimedia content, comprising visual content, on a display screen within the vehicle, [The seats are actuated (synchronized with) based on 5-D image data during reproduction of the 5-D image data [See ¶-50, 61-64]]
wherein the multimedia content represents a recreation of an activity, and  [The 5-D image data is a stored film that is for passenger entertainment [See ¶-45, 70]. Thus a skilled artisan would understand that an entertainment film is the recreation of media]
wherein the movement of the seat is synchronized with the recreation of the activity; [The seats are actuated (synchronized with) based on 5-D image data during reproduction of the 5-D image data [See ¶-50, 61-64]].
based on an … analysis of condition information relating to respective conditions, comprising the condition, [Maneuvers may be performed based on the content [See ¶-70, 80]. Specific maneuvers are modified, performed or not performed based on conditions including environmental conditions ("respective conditions, comprising the condition") [See ¶-77-78, 81]]
associated with the vehicle and vehicle-related information relating to the operation of the vehicle, [Driving dynamic monitoring device 50 within apparatus 48 determines conditions such as weather and traffic (vehicle-related information) and vehicle speeds, accelerations, and torques (vehicle information) [See ¶-77]. These conditions may be received from vehicle sensors, the cloud, or GPS [See ¶-68]]

wherein a part of the operational activity involves a mechanical vehicle component of the vehicle, and wherein the operational activity is performed during the recreation of the activity [Maneuvers may be performed based on the content [See ¶-70, 80]. Maneuvers include acceleration and deceleration ("involves a mechanical vehicle component") [See ¶-80]].
However, Stefan does not teach "based on an artificial intelligence analysis of condition information relating to respective conditions, comprising the condition, associated with the vehicle and vehicle-related information relating to the operation of the vehicle, learning, by the system, an operational characteristic associated with the operation of the vehicle while under the respective conditions associated with the vehicle; and based on the learning of the operational characteristic, training, by the system, the vehicle to perform an operational activity relating to the operation of the vehicle …" (Emphasis added.)
On the other hand, Trofymov does teach "based on an artificial intelligence analysis of condition information relating to respective conditions, comprising the condition, associated with the vehicle and vehicle-related information relating to the learning, by the system, an operational characteristic associated with the operation of the vehicle while under the respective conditions associated with the vehicle; and based on the learning of the operational characteristic, training, by the system, the vehicle to perform an operational activity relating to the operation of the vehicle …" (Emphasis added.)
Trofymov discloses that sensor data is provided to a neural network in order to determine the current state of the environment (operational characteristic) [See ¶-42-44]. Based on the current state of the environment, a motion planner performs a vehicle maneuver [See ¶-45]. The motion planner also uses machine learning to learn to perform this maneuver [See ¶-53].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stefan's vehicle maneuvering to incorporate the teachings of Trofymov's NN condition determination and maneuvering.
Motivation to do so would be to overcome the drawbacks of the prior art which do not account for a large number of situations that can be encountered, as taught by Trofymov [See ¶-6].
As to claim 3, Stefan, and Trofymov disclose the method of claim 1, wherein a group of vehicle components of the vehicle is controlled, based on the control content, in synchronization with the presentation of the portion of the interactive content within the vehicle, and [Stefan, After downloading the 5-D image data it is presented to the passenger(s) [See ¶-64]. This may include the control of seats, as well as: a ventilation and air-conditioning device 34, water droplet generator 38, and fragrance generator 36 (collectively “group of vehicle components”) [See ¶-61-64, 56-57]. The maneuver group of vehicle components”) [See ¶-80]. Finally, the maneuver monitoring unit 58 controls other components (collectively “group of vehicle components”) to perform longitudinal/transverse movement of the vehicle [See ¶-80, 50]]
wherein the group of vehicle components comprises the seat [The seats are manipulated based on the 5-D image data [See ¶-61-64]].
 [Examiner's note: The limitation "at least one of a…" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "steering component, an accelerator component, brake component, … a climate control component, a transmission component, a gear component, … an engine component, " teaches the entire limitation]
As to claim 4, Stefan, and Trofymov disclose the method of claim 3, wherein the group of vehicle components comprises at least one of a steering component, [Stefan, The maneuver monitoring unit 58 controls other components (steering component) to perform longitudinal/transverse movement of the vehicle [See ¶-80, 50]]
an accelerator component, [Stefan, The maneuver monitoring unit 58 may also control the acceleration (accelerator component) [See ¶-80]]
… a seat component, [Stefan, The seats are manipulated based on the 5-D image data [See ¶-61-64]]
a seat adjustment component, [Stefan, The seats are manipulated using a seat adjusting device 42 (seat adjustment component) based on the 5-D image data [See ¶-61]]

…wherein the seat component comprises the seat, and [Stefan, The seats are manipulated based on the 5-D image data [See ¶-61-64]]
wherein the seat adjustment component facilitates the movement of the seat based on the seat control content [Stefan, The seats are manipulated using a seat adjusting device 42 (seat adjustment component) based on the 5-D image data [See ¶-61, 64]].
As to claim 5, Stefan, and Trofymov disclose the method of claim 1, wherein the condition relates to environmental conditions associated with the vehicle, and wherein the method further comprises: receiving, by the system, environmental information relating to the environmental conditions associated with the vehicle, wherein the condition information comprises the environmental information; [Stefan, driving dynamic monitoring device 50 within apparatus 48 determines environmental conditions such as weather and traffic [See ¶-67-68]. These conditions may be received from vehicle sensors, the cloud, or GPS [See ¶-68]]
analyzing, by the system, the environmental information; [Stefan, The effect determination unit 54 within the apparatus evaluates (analyzing) the driving conditions and determines the effects that can be implemented [See ¶-77-78]] 
determining, by the system, the control content based on a result of the analyzing of the environmental information; and [Stefan, The effect determination unit 54 within the apparatus evaluates (analyzing) the driving conditions and determines the effects 
in correspondence with the presentation of the portion of the interactive content within the vehicle, controlling, by the system, the operation of the vehicle based on executing of the control content [Stefan, The seats are actuated ("operation of the vehicle") based on 5-D image data during reproduction of the 5-D image data [See ¶-50, 61-64]. Additionally, the apparatus may implement certain vehicle maneuvers ("operation of the vehicle") based on the image data (control content) [See ¶-70, 80]].
As to claim 7, Stefan, and Trofymov disclose the method of claim 1, wherein the condition relates to the operation of the vehicle, and wherein the method further comprises: receiving, by the system, the vehicle-related information relating to the operation of the vehicle; [Stefan, Driving dynamic monitoring device 50 within apparatus 48 determines conditions such as weather and traffic (vehicle-related information) [See ¶-77]. Information relating to these conditions (“vehicle-related information relating to the operation of the vehicle”) may be received from vehicle sensors [See ¶-68]]
analyzing, by the system, the vehicle-related information relating to the operation of the vehicle; [Stefan, The effect determination unit 54 within the apparatus evaluates (analyzing) the parameters and determines the effects (“operational characteristics of the vehicle”) that can be implemented [See ¶-77-78]] 
determining, by the system, operational characteristics of the vehicle based on a result of the analyzing, wherein the operational characteristics comprise the operational characteristic; and [Stefan, The effect determination unit 54 within the apparatus evaluates (analyzing) the parameters and determines the effects (“operational characteristics of the vehicle”) that can be implemented (operational characteristics) [See ¶-77-78]. Based on the evaluation, certain films (control content) are offered [See ¶-70].]
determining, by the system, the control content based on the operational characteristics of the vehicle [Stefan, the seats are actuated ("operation of the vehicle") based on 5-D image data (control content) during reproduction of the 5-D image data [See ¶-50, 61-64]. Additionally, the apparatus may implement certain vehicle maneuvers ("operation of the vehicle") based on the image data (control content) [See ¶-70, 80]].
As to claim 13, Stefan discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, [Entertainment apparatus 4 includes a microprocessor (processor) and software [See ¶-43]. A skilled artisan would understand that entertainment apparatus 4 includes memory storage in order to store and perform the software instructions that cause the below steps]
comprising: determining interactive content, comprising visual content and control data, based on a condition associated with a vehicle; [A user in a vehicle may select ("condition associated with a vehicle") and download 5-D image data ("interactive content, comprising multimedia content") [See ¶-47-48]. 5-D image data includes seat manipulation (control content) [See ¶-21]. A skilled artisan would understand that the received 5-D image data includes the seat control data, as suggested by Claims 11-12, and 20 and ¶-21. The selected 5-D image data is received (determined) and transmitted by the server 22 (system) [See ¶-48]]

to facilitate presentation of a portion of the interactive content, comprising the visual content, within the vehicle in connection with control of operation of the vehicle based on the control data, [After downloading the 5-D image data it is presented to the passenger(s) [See ¶-64]. The seats ("operation of the vehicle") are manipulated based on the 5-D image data (control data) [See ¶-61-64]]
wherein the control data comprises seat control data that controls movement of a seat of the vehicle to correspond with the presentation of the visual content on a display screen within the vehicle, [The seats are actuated (controls movement) based on 5-D image data (seat control data) during reproduction of the 5-D image data [See ¶-50, 61-64]]
wherein the visual content comprises a recreation of an event, and [The 5-D image data (visual content) is a stored film (an event) that is for passenger entertainment [See ¶-45, 70]]
wherein the movement of the seat corresponds to the recreation of the event; [The seats are actuated (synchronized with) based on 5-D image data during reproduction of the 5-D image data [See ¶-50, 61-64]]
[determining] an operational attribute associated with the operation of the vehicle while subjected to respective conditions, comprising the condition, associated with the vehicle [Based on conditions, it is determined if the external conditions allow for certain maneuvers to be performed (operational characteristic) [See ¶-81]]
respective conditions, comprising the condition") [See ¶-77-78, 81]. Driving dynamic monitoring device 50 within apparatus 48 determines conditions such as weather and traffic (vehicle-related information) and vehicle speeds, accelerations, and torques [See ¶-77]]
wherein a part of the operational activity involves a mechanical vehicle component of the vehicle, and wherein the operational activity is executed during the recreation of the event [Maneuvers may be performed based on the content [See ¶-70, 80]. Maneuvers include acceleration and deceleration ("involves a mechanical vehicle component") [See ¶-80]].
However, Stefan does not teach "learning an operational attribute associated with the operation of the vehicle while subjected to respective conditions, comprising the condition, associated with the vehicle based on an artificial intelligence analysis of condition data relating to the respective conditions and vehicle-related data relating to the operation of the vehicle; and in response to the learning of the operational attribute, training the vehicle to execute an operational activity relating to the operation of the vehicle and corresponding to the visual content, wherein a part of the operational activity involves a mechanical vehicle component of the vehicle..." (Emphasis added.)
learning an operational attribute associated with the operation of the vehicle while subjected to respective conditions, comprising the condition, associated with the vehicle based on an artificial intelligence analysis of condition data relating to the respective conditions and vehicle-related data relating to the operation of the vehicle; and in response to the learning of the operational attribute, training the vehicle to execute an operational activity relating to the operation of the vehicle and corresponding to the visual content, wherein a part of the operational activity involves a mechanical vehicle component of the vehicle..." (Emphasis added.)
Trofymov discloses that sensor data is provided to a neural network in order to determine the current state of the environment (operational characteristic) [See ¶-42-44]. Based on the current state of the environment, a motion planner performs a vehicle maneuver [See ¶-45]. The motion planner also uses machine learning to learn to perform this maneuver [See ¶-53].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stefan's vehicle maneuvering to incorporate the teachings of Trofymov's NN condition determination and maneuvering.
Motivation to do so would be to overcome the drawbacks of the prior art which do not account for a large number of situations that can be encountered, as taught by Trofymov [See ¶-6].
As to claim 16, Stefan, and Trofymov disclose the system of claim 13, wherein the condition relates to an environmental condition associated with the vehicle or a vehicle condition associated with the operation of the vehicle, and wherein the 
analyzing the environmental data or the operation data; and [Stefan, The effect determination unit 54 within the apparatus evaluates (analyzing) the driving conditions and parameters to determine the effects that can be implemented [See ¶-77-78]]
determining the control data based on the analyzing of the environmental data or the operation data, [Stefan, The effect determination unit 54 within the apparatus evaluates (analyzing) the driving conditions and parameters to determine the effects that can be implemented [See ¶-77-78]. Based on the evaluation, certain films are offered [See ¶-70]]
wherein a group of vehicle components of the vehicle is controlled, based on the control data, in connection with the presentation of the portion of the interactive content within the vehicle, and wherein the group of vehicle components comprises the seat [Stefan, After downloading the 5-D image data it is presented to the passenger(s) [See ¶-64]. This may include the control of seats, as well as: a ventilation and air-conditioning device 34, water droplet generator 38, and fragrance generator 36 (collectively “group of vehicle components”) [See ¶-61-64, 56-57]].
Examiner's note: The limitation "autonomous vehicle or a semi-autonomous vehicle" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "autonomous vehicle" teaches the entire limitation. The limitation "at least one of a…" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "steering component, an accelerator component, brake component, … a climate control component, a transmission component, a gear component, … an engine component, " teaches the entire limitation]
As to claim 17, Stefan, and Trofymov disclose the system of claim 16, wherein the vehicle is an autonomous vehicle …[Stefan, Self driving car [See ¶-32-34]]
wherein the group of vehicle components comprises at least two of a steering component, [Stefan, The maneuver monitoring unit 58 controls other components (steering component) to perform longitudinal/transverse movement of the vehicle [See ¶-80, 50]]
an accelerator component, [Stefan, The maneuver monitoring unit 58 may also control the acceleration (accelerator component) [See ¶-80]]
… a seat component, [Stefan, The seats are manipulated based on the 5-D image data [See ¶-61-64]]
a seat adjustment component, [Stefan, The seats are manipulated using a seat adjusting device 42 (seat adjustment component) based on the 5-D image data [See ¶-61]]

…wherein the seat component comprises the seat, and [Stefan, The seats are manipulated based on the 5-D image data [See ¶-61-64]]
wherein the seat adjustment component facilitates the movement of the seat based on the seat control content [Stefan, The seats are manipulated using a seat adjusting device 42 (seat adjustment component) based on the 5-D image data [See ¶-61, 64]].
As to claim 19, Stefan discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, [Entertainment apparatus 4 includes a microprocessor (processor) and software [See ¶-43]. A skilled artisan would understand that entertainment apparatus 4 includes memory storage in order to store and perform the software instructions that cause the below steps]
comprising: determining interactive content, comprising video content and control content, based on a condition associated with a vehicle; [A user in a vehicle may select ("condition associated with a vehicle") and download 5-D image data ("interactive content, comprising multimedia content") [See ¶-47-48]. 5-D image data includes seat manipulation (control content) [See ¶-21]. A skilled artisan would understand that the received 5-D image data includes the seat control data, as suggested by Claims 11-12, and 20 and ¶-21. The selected 5-D image data is received (determined) and transmitted by the server 22 (system) [See ¶-48]]

to enable presentation of the video content within the vehicle in conjunction with control of operation of the vehicle based on the control content, [After downloading the 5-D image data it is presented to the passenger(s) [See ¶-64]. The seats ("operation of the vehicle") are manipulated based on the 5-D image data (control data) [See ¶-61-64]]
wherein the control content comprises seat control content that enables controlling movement of a seat of the vehicle in synchronization with the presentation of the video content on a display screen within the vehicle, [The seats are actuated (controls movement) based on 5-D image data (seat control data) during reproduction of the 5-D image data [See ¶-50, 61-64]]
wherein the video content comprises a visual scene depicting an activity, and [The 5-D image data (video content) is a stored film (an activity) that is for passenger entertainment [See ¶-45, 70]]
wherein the movement of the seat is synchronized with the activity depicted in the visual scene [The seats are actuated (synchronized with) based on 5-D image data during reproduction of the 5-D image data [See ¶-50, 61-64]. A skilled artisan would understand that an entertainment film includes scenes (visual scene)].
[determining] an operational characteristic associated with the operation of the vehicle while subjected to a group of conditions, comprising the condition, associated with the vehicle [Based on conditions, it is determined if the external conditions allow for certain maneuvers to be performed (operational characteristic) [See ¶-81]]
respective conditions, comprising the condition") [See ¶-77-78, 81]. Driving dynamic monitoring device 50 within apparatus 48 determines conditions such as weather and traffic (vehicle-related information) and vehicle speeds, accelerations, and torques [See ¶-77]]
wherein the operational activity involves a mechanical component of the vehicle, and wherein the operational activity is performed during the depicting of the activity [Maneuvers may be performed based on the content [See ¶-70, 80]. Maneuvers include acceleration and deceleration ("involves a mechanical vehicle component") [See ¶-80]].
However, Stefan does not teach "learning an operational characteristic associated with the operation of the vehicle while subjected to a group of conditions, comprising the condition, associated with the vehicle based on an artificial intelligence analysis of condition data relating to the group of conditions and vehicle-related data relating to the operation of the vehicle; and based on the learning of the operational characteristic, training the vehicle to perform an operational activity relating to the operation of the vehicle and relating to the video content, wherein the operational activity involves a mechanical component of the vehicle..." (Emphasis added.)
learning an operational characteristic associated with the operation of the vehicle while subjected to a group of conditions, comprising the condition, associated with the vehicle based on an artificial intelligence analysis of condition data relating to the group of conditions and vehicle-related data relating to the operation of the vehicle; and based on the learning of the operational characteristic, training the vehicle to perform an operational activity relating to the operation of the vehicle and relating to the video content, wherein the operational activity involves a mechanical component of the vehicle..." (Emphasis added.)
Trofymov discloses that sensor data is provided to a neural network in order to determine the current state of the environment (operational characteristic) [See ¶-42-44]. Based on the current state of the environment, a motion planner performs a vehicle maneuver [See ¶-45]. The motion planner also uses machine learning to learn to perform this maneuver [See ¶-53].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stefan's vehicle maneuvering to incorporate the teachings of Trofymov's NN condition determination and maneuvering.
Motivation to do so would be to overcome the drawbacks of the prior art which do not account for a large number of situations that can be encountered, as taught by Trofymov [See ¶-6].
Claims 2, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US 20180278920 A1), in view of Trofymov et al (US 20200209858 A1 thereafter “Trofymov”), in view of Cronin et al (US 20180211414 A1 thereafter "Cronin").
As to claim 2, Stefan, and Trofymov do not disclose “wherein the visual content of the interactive content comprises augmented reality content and virtual reality content, wherein the augmented reality content comprises virtual information integrated with a real three-dimensional object scene associated with the vehicle, and wherein the virtual reality content comprises a virtual object of a virtual three-dimensional object scene.”
On the other hand, Cronin does teach “wherein the visual content of the interactive content comprises augmented reality content and virtual reality content, wherein the augmented reality content comprises virtual information integrated with a real three-dimensional object scene associated with the vehicle, and wherein the virtual reality content comprises a virtual object of a virtual three-dimensional object scene.”
Cronin discloses that the processor generates the virtual driving environment image (interactive content) using virtual reality (virtual reality content) [See ¶-102-103]. The displayed content may also include objects from the real world and virtual world (augmented reality content) [See ¶-158]. As shown in Fig 21, the interface may display a wild animal from an actual driving environment (real three- dimensional object scene associated with the vehicle) in 2120 [See ¶-158]. The interface shown in Fig 21 also includes a virtual tree and mountains (virtual objects) for a virtual reality (virtual three-dimensional object scene) that a user selected [See ¶-102].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stefan’s 5-D image reproduction, and Trofymov’s NN condition determination and maneuvering to incorporate the teachings of Cronin’s augmented reality display.

As to claim 15, Stefan, and Trofymov do not disclose “wherein the visual content of the interactive content comprises augmented reality content, wherein the augmented reality content comprises virtual information associated with a real three-dimensional object scene associated with the vehicle.”
On the other hand, Cronin does teach “wherein the visual content of the interactive content comprises augmented reality content, wherein the augmented reality content comprises virtual information associated with a real three-dimensional object scene associated with the vehicle.”
Cronin discloses that the processor generates the virtual driving environment image (interactive content) using virtual reality [See ¶-102-103]. The displayed content may also include objects from the real world and virtual world (augmented reality content) [See ¶-158]. As shown in Fig 21, the interface may display a wild animal from an actual driving environment (real three- dimensional object scene associated with the vehicle) in 2120 [See ¶-158]. The interface shown in Fig 21 also includes a virtual tree and mountains (virtual objects) for a virtual reality (virtual three-dimensional object scene) that a user selected [See ¶-102].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stefan’s 5-D image reproduction, and Trofymov’s NN condition determination and maneuvering to incorporate the teachings of Cronin’s augmented reality display.

As to claim 20, Stefan, and Trofymov do not disclose “wherein the interactive content comprises virtual reality content, and wherein the virtual reality content comprises a virtual object of a virtual three-dimensional object scene.”
On the other hand, Cronin does teach “wherein the interactive content comprises virtual reality content, and wherein the virtual reality content comprises a virtual object of a virtual three-dimensional object scene.
Cronin discloses that the processor generates the virtual driving environment image (interactive content) using virtual reality (virtual reality content) [See ¶-102-103]. The displayed content may also include objects from the real world and virtual world [See ¶-158]. The interface shown in Fig 21 also includes a virtual tree and mountains (virtual objects) for a virtual reality (virtual three-dimensional object scene) that a user selected [See ¶-102].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stefan’s 5-D image reproduction, and Trofymov’s NN condition determination and maneuvering to incorporate the teachings of Cronin’s augmented reality display.
Motivation to do so would be to provide a more realistic experience of a virtual driving environment, as taught by Cronin [See ¶-17].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US 20180278920 A1), in view of Trofymov et al (US 20200209858 A1 thereafter “Trofymov”), in view of McCarty et al (US 10123078 B1 thereafter "McCarty").
Examiner's note: The limitation "presented on a group of display screens associated with a group of windows of the vehicle or via a display screen of a communication device associated with the user identity" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "presented on a group of display screens associated with a group of windows of the vehicle" teaches the entire limitation]
As to claim 6, Stefan, and Trofymov disclose the method of claim 5, further comprising: determining, by the system, the portion of the interactive content, comprising the visual content …, based on the environmental conditions …, [Stefan, The effect determination unit 54 within the apparatus evaluates (analyzing) the driving conditions and determines the effects that can be implemented [See ¶-77-78]. Based on the evaluation, certain films are offered [See ¶-70]]
wherein the communicating of the interactive content comprises communicating the interactive content, comprising the visual content, … and the control content, to the device, and [Stefan, A user in the vehicle may select and download 5-D image data (interactive content) [See ¶-47-48]. 5-D image data includes seat manipulation (control content) [See ¶-21]. A skilled artisan would understand that received 5-D image data includes the seat control data, as suggested by Claims 11-12, and 20 and ¶-21. The selected 5-D image data is received (determined) and transmitted by the server 22 (system) [See ¶-48]. Server 22 includes a microprocessor (processor) [See ¶-43]]]
wherein the visual content is presented on a group of display screens, comprising the display screen, associated with a group of windows of the vehicle … 
However, Stefan, and Trofymov do not explicitly teach "comprising the visual content and audio content, …  based on … a preference associated with a user identity, … interactive content, comprising the visual content, the audio content, …" (Emphasis added.)
On the other hand, McCarty does teach "comprising the visual content and audio content, …  based on … a preference associated with a user identity, … interactive content, comprising the visual content, the audio content, …" (Emphasis added.)
McCarty discloses that user preference data (preference) associated with a user (user identity) is stored [See Col 4, Ln 46-59]. A content item is selected based on the user preferences for display to the user [See Col 29, Ln 14-43]. The content is shown during an autonomous ride using AR/VR [See Col 29, Ln 53-55, and Col 11, Ln 1-20]. Further, the audio components of the video may be output via speakers [See Col 17, Ln 1-7].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stefan’s 5-D image reproduction, and Trofymov’s NN condition determination and maneuvering to incorporate the teachings of McCarty's content user preferences.
Motivation to do so would be to maximally interest the viewer and take advantage of the trip itinerary, as taught by McCarty [See Col 1, Ln 20-24].
Claims 8-9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US 20180278920 A1), in view of Trofymov et al (US 20200209858 A1 thereafter “Trofymov”), in view of Sachdev et al (US 20180231975 A1 thereafter "Sachdev").
As to claim 8, Stefan, and Trofymov disclose the method of claim 1, wherein the vehicle is a first vehicle, wherein the portion of the interactive content is a first portion of the interactive content, wherein the first portion of the interactive content comprises the visual content that is determined based on video content, and [Stefan, After downloading the 5-D image data it is presented to the passenger(s) ("first portion of the interactive content") [See ¶-64]]
wherein the method further comprises: … determining, by the system, environmental conditions associated with the first vehicle based on a second analysis of environmental information relating to environmental conditions, wherein the condition information comprises the environmental information; [Stefan, The system checks whether or not the external conditions (environmental conditions) allow for a vehicle maneuver [See ¶-81]. The maneuver monitoring unit 58 uses information (environmental information) from the driving dynamic monitoring device 50 [See ¶-81]. Driving dynamic monitoring device 50 within apparatus 48 determines conditions such as weather and traffic (environmental information) and vehicle speeds, accelerations, and torques [See ¶-77]]]
determining, by the system, operational characteristics of the first vehicle based on a third analysis of the vehicle information relating to the operation of the first vehicle , wherein the operational characteristics comprise the operational characteristic; and [Stefan, Driving dynamic monitoring device 50 within apparatus 48 determines conditions such as weather and traffic and vehicle speeds, accelerations, and torques 
determining, by the system, the control content that enables a recreation of the vehicle action sequence by the first vehicle …, the environmental conditions associated with the first vehicle, and the operational characteristics of the first vehicle wherein the vehicle action sequence relates to the activity [Stefan, Based on the external conditions (environmental conditions), and the determination that allows for maneuver to be performed (operational characteristic), then a vehicle maneuver is performed [See ¶-81, 83]. The maneuvers are based on the image data (activity) [See ¶-50]].
However, Stefan, and Trofymov do not teach "determining, by the system, a vehicle action sequence of a second vehicle depicted in a second portion of the video content based on a first analysis of the video content; … the vehicle action sequence by the first vehicle based on the vehicle action sequence, …" (Emphasis added.)
On the other hand, Sachdev does teach "determining, by the system, a vehicle action sequence of a second vehicle depicted in a second portion of the video content based on a first analysis of the video content; … the vehicle action sequence by the first vehicle based on the vehicle action sequence, …" (Emphasis added.)
Sachdev discloses that a vehicle car chase ("vehicle action sequence of a second vehicle depicted in a second portion of the video content") in a media is 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stefan’s 5-D image reproduction, and Trofymov’s NN condition determination and maneuvering to incorporate the teachings of Sachdev's car chase simulation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Sachdev's car chase simulation would have predictably resulted in increased immersion and entertainment of the user.
As to claim 9, Stefan, and Sachdev disclose the method of claim 8, wherein the operation of the first vehicle is controlled, based on the control content, to have the first vehicle recreate the vehicle action sequence [Sachdev, Vehicle seats may be vibrated (vehicle action sequence) to simulate the car chase [See ¶-58]]
in conjunction with a temporal location of the vehicle action sequence within the interactive content as the first portion of the interactive content is presented within the vehicle [Sachdev, a vehicle car chase in a media is determined, and a vibration is performed during the car chase (“in conjunction with a temporal location”) [See ¶-58]].
[Examiner's note: The limitation "based on data relating to the vehicle action sequence, the environmental data, or the operation data" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "the environmental data, or the operation data" teaches the entire limitation]
As to claim 18, Stefan, and Trofymov disclose the system of claim 16, wherein the vehicle is a first vehicle, wherein the portion of the interactive content is a first portion of the interactive content, wherein the first portion of the interactive content is determined based on video content, and [Stefan, After downloading the 5-D image data it is presented to the passenger(s) ("first portion of the interactive content") [See ¶-64]]
wherein the operations further comprise: … wherein the determining of the control data comprises determining the control data based on data relating to … the environmental data, or the operation data, wherein the vehicle action sequence relates to the event; and [Stefan, The system checks whether or not the external conditions (environmental conditions) allow for a vehicle maneuver [See ¶-81]. The maneuver monitoring unit 58 uses information (environmental information) from the driving dynamic monitoring device 50 [See ¶-81]. The current energy reserve (operational characteristics) of the vehicle is determined [See ¶-83]. If the external conditions (environmental conditions), and current energy reserve (operational characteristics) allow, then a vehicle maneuver (control data) is performed [See ¶-81, 83]]
transmitting the interactive content, comprising the control data, to the device, wherein the operation of the first vehicle is controlled, based on the control data, to have the first vehicle recreate the vehicle action sequence in conjunction with the presentation of the first portion of the interactive content within the vehicle [Stefan, If the external conditions (environmental conditions), and current energy reserve (operational characteristics) allow, then a vehicle maneuver (vehicle action sequence) is performed [See ¶-81, 83]. The maneuvers are based on the image data (activity) [See ¶-50]. The effect determination unit 54 determines the maneuvers/effects that can be performed 
However, Stefan, and Trofymov do not teach "identifying a vehicle action sequence of a second vehicle depicted in a second portion of the video content, …" (Emphasis added.)
On the other hand, Sachdev does teach "identifying a vehicle action sequence of a second vehicle depicted in a second portion of the video content, …" (Emphasis added.)
Sachdev discloses that a vehicle car chase ("vehicle action sequence of a second vehicle depicted in a second portion of the video content") in a media is determined [See ¶-58]. The vehicle seats may be vibrated (vehicle action sequence) to simulate the car chase [See ¶-58].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stefan’s 5-D image reproduction, and Trofymov’s NN condition determination and maneuvering to incorporate the teachings of Sachdev's car chase simulation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Sachdev's car chase simulation would have predictably resulted in increased immersion and entertainment of the user.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US 20180278920 A1), in view of Trofymov et al (US 20200209858 A1 thereafter “Trofymov”), in view of Sachdev et al (US 20180231975 A1 thereafter "Sachdev"), in view of Babu J D et al (US 20190199993 A1 thereafter “Babu J D”).
[Examiner's note: The limitation "presenting … on a group of display screens of the vehicle or via a display screen of a communication device" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "presenting … on a group of display screens of the vehicle" teaches the entire limitation]
As to claim 10, Stefan, and Sachdev disclose the method of claim 9, further comprising: … in conjunction with the controlling of the operation of the first vehicle to have the first vehicle recreate the vehicle action sequence, [Sachdev, a vehicle car chase in a media is determined, and a vibration is performed during the car chase (“recreate the vehicle action sequence”) [See ¶-58]]
facilitating, by the system, presenting the first portion of the interactive content, comprising the visual content …, [Stefan, A user in the vehicle may select and download 5-D image data (interactive content) [See ¶-47-48]. 5-D image data includes seat manipulation (control content) [See ¶-21]]
on a group of display screens, comprising the display screen, of the vehicle … wherein the group of display screens are associated with a group of windows of the first vehicle [Stefan, Surfaces 10a-e are used as displays within the vehicle 2 [See ¶-35-36]. The surfaces 10a-e are windows [See ¶-37]].
However, Stefan, and Sachdev do not teach “determining, by the system, visual objects depicted in the vehicle action sequence of the second portion of the video content based on the first analysis of the video content; based on the visual objects, 
On the other hand, Babu J D does teach “determining, by the system, visual objects depicted in the vehicle action sequence of the second portion of the video content based on the first analysis of the video content; based on the visual objects, determining, by the system, virtual visual objects that emulate the visual objects depicted in the vehicle action sequence presented in the second portion of the video content; generating, by the system, the interactive content comprising the first portion of the interactive content, wherein the first portion of the interactive content comprises the visual content comprising the virtual visual objects; …”
Babu J D discloses that a 3D object (virtual visual object) may be generated (determining) based on analysis (first analysis) of the 3D video (vehicle action sequence of the second portion of the video) in order to cause its display [See ¶-114-115]. A reporter 130/3D object (virtual visual object) is displayed to the user in the user’s automobile [See ¶-124, 116].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stefan’s 5-D image reproduction, Trofymov’s NN condition determination and maneuvering, and Sachdev's car chase simulation to incorporate the teachings of Babu J D’s 3D object rendering.
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US 20180278920 A1), in view of Trofymov et al (US 20200209858 A1 thereafter “Trofymov”), in view of Sachdev et al (US 20180231975 A1 thereafter "Sachdev"), in view of Regmi (US 20180308360 A1).
As to claim 11, Stefan, and Sachdev disclose the method of claim 8, wherein the device is a first device, and wherein the method further comprises: … recreating the vehicle action sequence [Sachdev, vehicle seats may be vibrated (vehicle action sequence) to simulate the car chase [See ¶-58]].
However, Stefan, and Sachdev do not teach "identifying, by the system, a third vehicle in proximity to the first vehicle; and communicating, by the system, a message to a second device of the third vehicle, wherein the message notifies the second device or an occupant of the third vehicle that the first vehicle will be ..." 
On the other hand, Regmi does teach "identifying, by the system, a third vehicle in proximity to the first vehicle; and communicating, by the system, a message to a second device of the third vehicle, wherein the message notifies the second device or an occupant of the third vehicle that the first vehicle will be ..." 
Regmi discloses a system that may receive a request for the vehicle intention from a nearby vehicle ("identifying…third vehicle in proximity to the first vehicle") [See ¶-28]. In response, the vehicle communicates the intentions of the vehicle to the nearby vehicle ("message to a second device of the third vehicle") [See ¶-28, 41].

Motivation to do so would be to mitigate the risk factor during u-turn and turn movements in an intersection, as taught by Regmi [See ¶-12].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US 20180278920 A1), in view of Trofymov et al (US 20200209858 A1 thereafter “Trofymov”), in view of Ohmura et al (US 20200010085 A1 thereafter "Ohmura"), in view of Laws et al (US 20200057453 A1 thereafter "Laws"), in view of Ucar et al (US 20210056854 A1 thereafter "Ucar").
As to claim 12, Stefan, and Trofymov disclose the method of claim 1, wherein the vehicle is a first vehicle, wherein the device is a first device, wherein the operation is a first operation of the first vehicle, wherein the interactive content is first interactive content that is determined based on video content from a first perspective, wherein the control content is first control content… [Stefan, After downloading the 5-D image data (“interactive content that is determined based on video content”) it is presented to the passenger(s) in a vehicle (first vehicle) [See ¶-64]. Server 22 may communicate the 5-D image data to entertainment module 16 (first device) [See ¶-48, 44-45]. A skilled artisan would understand that video is from a first perspective. The seats are manipulated (first operation/first control content) based on the 5-D image data [See ¶-61-64]].
However, Stefan, and Trofymov do not disclose "determining, by the system, that the first vehicle and a second vehicle in proximity to the first vehicle are to participate in 
On the other hand, Ohmura does teach "determining, by the system, that the first vehicle and a second vehicle in proximity to the first vehicle are to participate in performing a vehicle action sequence depicted in the video content, …, wherein the vehicle action sequence relates to the activity; determining, by the system, the first interactive content comprising the first control content, based on an analysis of the video content, wherein the first control content facilitates the controlling of the first operation of the first vehicle…"
analysis of the video content") [See ¶-60, 69]. The system uses the image data (activity) to determine the trajectory of the vehicle [See ¶-48, 60, 69].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stefan’s 5-D image reproduction, and Trofymov’s NN condition determination and maneuvering to incorporate the teachings of Ohmura's preceding vehicle following mode.
Motivation to do so would be to follow a vehicle in situations when there are no traffic lanes, or there is failure to detect the opposed lane edges, as taught by Ohmura [See ¶-46, 52].
However, Stefan, and Ohmura do not teach "… based on information communicated between the first device of the first vehicle and a second device of the second vehicle, …  determining, by the system, second interactive content comprising second control content, wherein the second control content facilitates controlling a second operation of the second vehicle, and wherein the second interactive content is determined based on the video content from a second perspective; and communicating, by the system, the first control content to the first device and the second control content to the second device to enable the controlling of the first operation of the first vehicle, 
On the other hand, Laws does teach "based on information communicated between the first device of the first vehicle and a second device of the second vehicle".
Laws discloses that a plurality of vehicles may communicate camera, LIDAR data and other sensor data to one another [See ¶-47, 122]. The communication may be performed via a remote data processing center [See ¶-122].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stefan’s 5-D image reproduction, Trofymov’s NN condition determination and maneuvering, and Ohmura's preceding vehicle following mode to incorporate the teachings of Laws' information sharing.
Motivation to do so would be so that vehicles in a convoy may receive information that they would not have otherwise received, as taught by Laws [See ¶-47].
However, Stefan, Ohmura, and Laws do not teach "determining, by the system, second interactive content comprising second control content, wherein the second control content facilitates controlling a second operation of the second vehicle, and wherein the second interactive content is determined based on the video content from a second perspective; and communicating, by the system, the first control content to the first device and the second control content to the second device to enable the controlling of the first operation of the first vehicle, based on the first control content, and the second operation of the second vehicle, based on the second control content, 
On the other hand, Ucar does teach "determining, by the system, second interactive content comprising second control content, wherein the second control content facilitates controlling a second operation of the second vehicle, and wherein the second interactive content is determined based on the video content from a second perspective; and communicating, by the system, the first control content to the first device and the second control content to the second device to enable the controlling of the first operation of the first vehicle, based on the first control content, and the second operation of the second vehicle, based on the second control content, to coordinate respective movements of the first vehicle and the second vehicle to perform the vehicle action sequence."
Ucar discloses that a platoon of vehicles captures sensor data and communicates the collected data to server 140 [See ¶-75]. Sensor data can include LIDAR, and camera data ("video content from a second perspective") [See ¶-68]. The system can then send instructions to a plurality of vehicles ("communicating, … the first control content to the first device and the second control content to the second device") for performing a platoon maneuver (vehicle action sequence) [See ¶-110-111, 153-154].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stefan’s 5-D image reproduction, Trofymov’s NN condition determination and maneuvering, Ohmura's preceding vehicle following mode, and Laws' information sharing to incorporate the teachings of Ucar's server coordination.
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US 20180278920 A1), in view of Trofymov et al (US 20200209858 A1 thereafter “Trofymov”), in view of Uehara (US 20150025731 A1).
As to claim 14, Stefan, and Trofymov disclose the system of claim 13, wherein the portion of the interactive content is a first portion of the interactive content, [Stefan, After downloading the 5-D image data it is presented to the passenger(s) [See ¶-64]]
wherein the artificial intelligence analysis is a first artificial intelligence analysis … [Trofymov, sensor data is provided to a neural network in order to determine the current state of the environment (first artificial intelligence analysis) [See ¶-42-44]].
However, Stefan, and Trofymov do not teach "wherein the operations further comprise: learning a tolerance associated with a user identity with regard to turning of the vehicle during the operation of the vehicle based on a result of a second artificial intelligence analysis of sensor data relating to the user identity and the operation of the vehicle, wherein the user identity is associated with the seat of the vehicle; and based on the tolerance associated with the user identity, tailoring a second portion of the control data to modify the turning of the vehicle during the operation of the vehicle to prevent a turning movement value corresponding to the turning of the vehicle from 
On the other hand, Uehara does teach "wherein the operations further comprise: learning a tolerance associated with a user identity with regard to turning of the vehicle during the operation of the vehicle based on a result of a second artificial intelligence analysis of sensor data relating to the user identity and the operation of the vehicle, wherein the user identity is associated with the seat of the vehicle; and based on the tolerance associated with the user identity, tailoring a second portion of the control data to modify the turning of the vehicle during the operation of the vehicle to prevent a turning movement value corresponding to the turning of the vehicle from exceeding a defined threshold turning movement tolerance value that corresponds to the tolerance associated with the user identity with regard to the turning of the vehicle."
Uehara discloses that a particular driver is identified (user identity) [See ¶-22]. The system learns the preferences of the particular driver by turning a steering wheel (turning of the vehicle) and steering the vehicle closer to an edge line [See ¶-47]. Once the preferred distance to the edge line is learned, the system maintains the vehicle at the preferred distance to the edge line [See ¶-47]. When a command is received to place the vehicle outside of the preference range, the system may modify the command ("tailoring a second portion of the control data") to be within the preference range ("from exceeding a defined threshold") [See ¶-43]. This command modification may apply to turning the vehicle [See ¶-22].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stefan's vehicle maneuvering, and 
Motivation to do so would be to minimize the amount of interaction needed to update driver preferences, as taught by Uehara [See ¶-46].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ROBERTO BORJA/Primary Examiner, Art Unit 2173